Citation Nr: 1648302	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  05-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Board denied the Veteran's appeal regarding his claim for an initial increased rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a May 2016 memorandum decision, the Court vacated and remanded the claim.


REMAND

The Board finds that additional development is required for the claim on appeal for increased rating.  Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

This claim was previously before the Board in November 2014.  At that time the Board denied a claim for an increased rating for service-connected autonomic neuropathy, and the Veteran subsequently appealed the Board's decision to the Court. In May 2016 the Court issued a memorandum decision vacating the Board's November 2014 decision and remanding the claim to the Board for further adjudicative action. 

The Board notes that a remand by the Court confers on the Veteran a right to VA's compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits.  The Veteran's last examination for his autonomic neuropathy was in February 2014, nearly three years ago.  Although the mere passage of time is insufficient to require a new VA examination, where the available evidence is too old to adequately determine the current state of a disability, VA must provide a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2. After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA examination of autonomic neuropathy.  The examiner must review the claims file and should note that review in the report.  Any studies, tests, and evaluations deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should describe the current nature and severity of the disability.  The examiner should describe any functional loss and manifestation of symptoms that is or could be to any degree, the result of the service-connected disability.  For all manifestations or symptoms identified, to include MET limitations or ventricular ejection fraction, the examiner should explicitly opine whether those results are associated, caused, or resulted from the service-connected autonomic neuropathy dysautonomia, and bradycardia with pacemaker.  Any opinion or conclusion must be accompanied by supporting rationale. 

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

